Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 07/30/2021.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Schalk (Reg. No. 60,527) on 08/20/2021.
The application has been amended as follows, based on the most recent amendments filed on 07/30/2021:

1. (Currently Amended) An image generating device generating a pair of images to be respectively displayed for a left eye and a right eye, the image generating device comprising:
a parameter control unit setting a predetermined parameter related to image data in a partial area of one image of the pair of images to make the predetermined parameter for the one image different from the predetermined parameter for an other image of the pair of images;
an image generating unit generating the pair of images in accordance with the setting; and
an output unit outputting data of the pair of images to a display device,
wherein the display device interpolates the pair of images,
wherein the one image is displayed on a first display panel of the display device,
wherein the an other image is displayed on a second display panel of the display device,
wherein the first display panel and the second display panel have a same size, 
wherein the one image occupies an entirety of the first display panel, 
wherein the an other image occupies an entirety of the second display panel,

wherein a remainder of the image displayed for the eye for which the stability is lower is at a same resolution as the image displayed for the eye for which the stability is higher.

4. (Currently Amended) The image generating device according to claim 1, wherein the parameter control unit evaluates the stability at a predetermined frequency and switches one image set to have a lower resolution of the pair of images, in response to reversal of a magnitude relationship between the left and right eyes in terms of stability.

15. (Currently Amended) An image display system including a head mounted display and an image generating device generating a pair of images to be respectively displayed for a left eye and a right eye, wherein
the image generating device includes
a resolution control unit setting a lower resolution for a partial area of one image of the pair of images than for an other image of the pair of images,
an image generating unit generating the pair of images at a resolution complying with the setting, and
an output unit outputting data of the pair of images to the head mounted display, and
the head mounted display includes
an image forming unit causing the data of the image with the lower resolution output by the image generating device to be enlarged for display,
wherein the one image is displayed on a first display panel of the head mounted display,
wherein the an other image is displayed on a second display panel of the head mounted display,
wherein the first display panel and the second display panel have a same size, 
wherein the one image occupies an entirety of the first display panel, and
wherein the an other image occupies an entirety of the second display panel,
wherein the resolution control unit evaluates the left and right eyes for the pair of images displayed on the display device for stability on a basis of motion of each of gaze points of the left and right eyes, and sets a lower resolution for a part of the image displayed for the eye for which the stability is lower than for the image displayed for the eye for which the stability is higher,
wherein a remainder of the image displayed for the eye for which the stability is lower is at a same resolution as the image displayed for the eye for which the stability is higher.


by a parameter control unit, setting a predetermined parameter related to image data in a partial area of one image of the pair of images to make the predetermined parameter for the one image different from the predetermined parameter for an other image of the pair of images;
by an image generating unit, generating the pair of images in accordance with the setting; and
by an output unit, outputting data of the pair of images to a display device,
wherein the one image is displayed on a first display panel of the display device,
wherein the an other image is displayed on a second display panel of the display device,
wherein the first display panel and the second display panel have a same size, 
wherein the one image occupies an entirety of the first display panel, 
wherein the an other image occupies an entirety of the second display panel,
wherein the parameter control unit evaluates the left and right eyes for the pair of images displayed on the display device for stability on a basis of motion of each of gaze points of the left and right eyes, and sets a lower resolution for a part of the image displayed for the eye for which the stability is lower than for the image displayed for the eye for which the stability is higher, and
wherein a remainder of the image displayed for the eye for which the stability is lower is at a same resolution as the image displayed for the eye for which the stability is higher.

CANCEL Claim 3.
CANCEL Claim 16.

Allowable Subject Matter

Claims 1, 2, 4-8, 13-15, and 17 are allowable.
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendment and arguments presented 07/30/2021 and examiner’s amendment authorized by applicant on 08/20/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 15, and 17, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482